United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1607
                         ___________________________

                                     Ronald Corbett

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

   Bank of America, N.A., doing business as NationsBank, N.A., and all other
persons, unknown claiming any right, title, estate, interest, or lien in the real estate
                      described in the complaint herein

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                             Submitted: August 18, 2014
                              Filed: September 23, 2014
                                    [Unpublished]
                                   ____________

Before MURPHY, SHEPHERD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

       In 1999 the appellant executed and delivered to the appellee a promissory note
and mortgage covering the appellant’s home in Ramsey County, Minnesota. The
appellee subsequently instituted non-judicial foreclosure proceedings which resulted
in a sheriff’s sale of the home. In an amended complaint filed in Minnesota state
court, appellant challenged the non-judicial foreclosure sale of his home asserting
defects and deficiencies in the assignment of the mortgage and in the foreclosure
proceedings and seeking (1) a determination of adverse claims under Minn. Stat.
§ 559.01; (2) a declaratory judgment under Minn. Stat. § 555.01 declaring the non-
judicial foreclosure sale void; and (3) damages for slander of title. After the action
was removed to federal court, the district court1 entered an order granting the
appellee’s motion to dismiss the complaint under Federal Rule of Civil Procedure
12(b)(6). Appellant appeals.

        “We review the grant of a motion to dismiss de novo and construe all
reasonable inferences in favor of the nonmoving party.” Mountain Home Flight Serv.,
Inc., v. Baxter Cnty., Ark., 758 F.3d 1038, 1042 (8th Cir. 2014). After de novo
review we conclude that the district court correctly determined that the amended
complaint contains only formulaic recitations of the causes of actions described and
fails to “contain sufficient factual matter, accepted as true, to ‘state a claim to relief
that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see Karnatcheva v. JPMorgan
Chase Bank, N.A., 704 F.3d 545, 548 (8th Cir.) (dismissal proper where complaint
contains only speculative labels and conclusions asserting that assignments were
invalid), cert. denied, 134 S. Ct. 72 (2013). Further, we agree that amending the
complaint would be futile and find no abuse of discretion in the district court’s
dismissal of the amended complaint with prejudice. See Pet Quarters, Inc. v.
Depository Trust & Clearing Corp., 559 F.3d 772, 782 (8th Cir. 2009) (court need not
allow amendment of a complaint if amendment would be futile); Marmo v. Tyson
Fresh Meats, Inc., 457 F.3d 748, 755 (8th Cir. 2006) (denial of leave to amend is
reviewed for abuse of discretion). Accordingly, we affirm. See 8th Cir. R. 47B.
                          ______________________________




      1
       The Honorable Michael J. Davis, Chief Judge, United States District Court for
the District of Minnesota, adopting the report and recommendations of the Honorable
Janie S. Mayeron, United States Magistrate Judge for the District of Minnesota.

                                           -2-